Case 1:15-cr-00663-CM Document 100 Filed 06/01/20 Page 1of1
Case 1-15-cr-00663-CM-3 Document 99 Filed in NYSD on 05/29/2020 Page 1 of 1

W OFFICES OF
Scott B. TULMAN & ASSOCIATES, PLLC

THE HELMSLEY BUILDING
230 PARK AVENUE
18 FLOOR
NEW YORK. NEW YORK 10169
(212) 847-5600 fi
TELECOPIER. (212) 867-1914 i /

é/ jo WWW.TULMANLAW.COM

May 28. 2020

 

G f [20 ;

ae f

Chief Judge tice .
g os LV

United States District Court Vi ° \n C

L.\> pews
Southern District of New York bo + uy SO — ae at

~~ The Honorable Colleen McMahon

SOO Pearl Street
New York. New York 10007

 

Re: — United States v. Ramiz Povataj ye
15 Cr, 663 (CM) i e..

Dear Chief Judge Me Mahon:

I represent Ramiz Povataj in connection with this pending Violation of Supervised
Release proceeding (7VOSR™) scheduled tor June 3. 2020. By this letter, | request that the
hearing be adjourned to a date after July 16, 2020.

The VOSR proceeding was commenced afier Mr. Povaty was arrested by members of the
“NYPD and charged in the state court with a commercial burglary in Queens County. Phat state
case Iy pending in Queens County and. upon information and beliet. has not vet been indicted. {1
next appears on the state court's calendar on July 16.2020. Arrested on this VOSR after his
release on bail in the state case. Mr. Povataj was ordered detained on April 20, 2020 by Chief
(nited States Magistrate Judge Paul E. Davison. This Order was affirmed by Your Honor ina
video teleconference hearing conducted on May 6, 2020. and the VOSR hearing was re-
scheduled to June 3, 2020. at 2 p.m.. to afford me an opportunity to cowsult with my client and to
learn more about the underlying case upon which the VOSR is predicated.

Having now had this opportunity. | respectfully request that the VOSR hearing be
adjourned to a date after July 16,2020. tis my understanding that Mr. Povataj’s state case is
scheduled to be heard on that date. and the outcome of that case could Impact on the disposition
of the instant matter.

The Government consents to this adjournment,

Respectfully submitted.
Mi ac eucagee?
' aoe - ss ica “A —_
SBI iss Seott B. Tulman
ce: Kimberly Ravener. Esq... AUSA

 
